Citation Nr: 1451988	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back condition.

4.  Entitlement to service connection for a neck condition.

5.  Entitlement to service connection for a right knee condition.

6.  Entitlement to service connection for a left knee condition.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected PTSD with alcohol dependence.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to an effective date earlier than March 18, 2010, for the award of service-connected posttraumatic stress disorder (PTSD) with alcohol dependence.

11.  Entitlement to an initial rating in excess of 50 percent for service-connected connected PTSD with alcohol dependence.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected PTSD with alcohol dependence.


REPRESENTATION

Appellant represented by:	John Berry, Esq.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2002 to August 2005.

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Wichita, Kansas Department of Veterans' Affairs (VA) Regional Office (RO).  

In a March 2011 rating decision, the RO made the following determinations: (1) denied service connection for a neck condition, a right knee condition, and a left knee condition; (2) found that new and material was submitted to reopen the claims of service connection for bilateral hearing loss and tinnitus, but denied such claims on the merits; (3) declined to reopen the claim of service connection for a back condition, based on a lack of new and material evidence; and (4) granted service connection for PTSD with alcohol dependence, evaluated at 30 percent disabling, effective from March 18, 2010.  By a rating action in April 2012, the RO increased the initial rating for the service-connected PTSD with alcohol dependence from 30 percent to 50 percent disabling, effective from March 18, 2010.  The Veteran, by and through his attorney, perfected a timely appeal of each issue addressed in the March 2011 and April 2012 rating actions, which included the challenge of the assignment of the 50 percent rating, and the determination of the date from which the award of service connection for PTSD with alcohol dependence is effective.  See June 2011 Notice of Disagreement (NOD); April 2012 Statement of the Case (SOC); April 2012 Substantive Appeal (VA Form 9).

In a May 2012 rating decision, the RO denied service connection for GERD, to include as secondary to the service-connected PTSD with alcohol dependence.  The Veteran, through his attorney, perfected a timely appeal of this issue.  See July 2012 NOD; August 2013 SOC; August 2013 Substantive Appeal (VA Form 9).

A review of the Virtual VA paperless claims processing system revealed copies of the Veteran's VA outpatient treatment records dated January 2010 to September 2012.

The United States Court of Appeals for Veterans Claims (Court) determined that where, as in this case, a claimant or the record reasonably raises the question of unemployability due to the underlying disability for which an initial or increased rating is sought, then part of the initial or increased rating claim infers a claim for TDIU due to that underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran maintains, in essence, that he cannot work due to his service-connected PTSD with alcohol dependence.  The Board, therefore, may infer a claim for TDIU due to the service-connected PTSD with alcohol dependence, which is the underlying disability that is the subject of the initial rating claim currently on appeal.  Accordingly, this issue is listed on the cover page.

The issues of entitlement to service connection for tinnitus and GERD, entitlement to an initial rating in excess of 50 percent for service-connected PTSD with alcohol dependence, and entitlement to TDIU due to the service-connected PTSD with alcohol dependence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO denied the claims of entitlement to service connection for tinnitus, bilateral hearing loss, and a back condition.  The Veteran did not file an appeal, and this rating decision became final.

2.  The evidence added to the record since the final April 2007 rating decision, concerning the issues of tinnitus and bilateral hearing loss, is not cumulative or redundant of the evidence of record on file at the time, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for those conditions.

3.  The evidence added to the record since the final April 2007 rating decision, concerning a back condition, is cumulative or redundant of the evidence of record on file at the time, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for that condition.

4.  The Veteran does not have bilateral hearing loss for VA purposes.

5.  The Veteran does not have a currently diagnosed neck condition.

6.  The Veteran does not have a currently diagnosed right knee condition.

7.  The Veteran does not have a currently diagnosed left knee condition.

8.  In January 2007, the Veteran filed an original claim of entitlement to service connection for PTSD; and, in an April 2007 rating decision, the RO denied service connection for PTSD.  The Veteran was notified of the RO's decision and of his appellate rights.

9.  The Veteran did not initiate an appeal with respect to the denial of service connection for PTSD within one year of the RO's mailing of notice of its April 2007 decision, nor was any new and material evidence received prior to the expiration of the one-year appeal period pertaining to this decision; therefore, the April 2007 decision is final. 

10.  The Veteran submitted a claim to reopen for entitlement to service connection for PTSD on March 18, 2010.  No other earlier formal or informal claim for service connection was filed, and no allegation of clear and unmistakable error (CUE) with regard to the April 2007 rating decision has been raised.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision that denied the Veteran's claim of entitlement to service connection for tinnitus, bilateral hearing loss, and a back condition is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a back condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

5.  The criteria for service connection for a neck condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

6.  The criteria for service connection for a right knee condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

7.  The criteria for service connection for a left knee condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

8.  The criteria for an effective date prior to March 18, 2010, for an award of service connection for PTSD with alcohol dependence have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, in an April 2010 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the types of evidence which impacts those determinations. 

In April 2012, the RO issued a SOC regarding the earlier effective date claim as well as the new and material and service connection claims.  Accordingly, the Board finds that the duty to notify has been satisfied in this case.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The VA has obtained copies of the Veteran's service treatment and personnel records, and has reviewed the evidence in the Virtual VA system, to include VA outpatient treatment records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was also afforded VA examinations in August 2010 and October 2010, and the results of which have been included in the claims file for review.  These examinations involved review of the claims file and a thorough examination of the Veteran.  

In regard to the claims for a back condition, a neck condition, a right knee condition, and a left knee condition, VA examinations were not provided.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The Board finds that no VA examination is required to resolve the aforementioned claims because the Veteran has neither presented evidence of a current diagnosis nor established that these conditions were incurred during service.  See 38 C.F.R. §§ 3.303.  Thus, the first and second McLendon elements are not met, thereby rending the third and fourth elements moot.

Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

Legal Criteria

New and Material

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Early Effective Date 

Unless specifically provided otherwise, the effective of an award of compensation of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).

If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i) (2014).

The effective date for an award of compensation based on new and material evidence, other than service department records, received within the appeal period or prior to appellate decision will be assigned as though the former disposition had not been rendered.  38 C.F.R. § 3.400(q)(1) (2014).  The proper effective date for an award of compensation based on the receipt of new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2014).

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  "Date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R. § 3.105(a).

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 1 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Lay evidence of symptomatology is pertinent to a claim for service connection, if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126- 27 (1993).  A lay person is competent to testify in regard to the onset and continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997) {citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2013).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Background

Tinnitus, Bilateral Hearing Loss, and a Back Condition

The Veteran initially filed claims for tinnitus, bilateral hearing loss, and a back condition in January 2007.  These claims were denied in an April 2007 rating decision.  The Veteran was notified of this decision on April 17, 2007.  On April 17, 2008, the April 2007 rating decision was finalized, as the Veteran did not submit any indication of an intent to appeal or any additional evidence for consideration.  38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2012).

In March 2010, the Veteran filed a claim to reopen the previously denied claims for tinnitus, bilateral hearing loss, and a back condition.

A review of the Veteran's service treatment records was absent for any discussion of any complaints or diagnoses relating to tinnitus, bilateral hearing loss, or a back condition.

A review of the Veteran's VA outpatient treatment records was absent for any discussion of any complaints or diagnoses relating to tinnitus, bilateral hearing loss, or a back condition.  

Based upon the Veteran's current audiological complaints and conceded exposure to acoustic trauma in military service due to his military occupational specialty (MOS) as a light-wheeled vehicle mechanic, as shown on the DD 214, a VA audiological examination was provided on October 2010.  The examination revealed that the Veteran had a current diagnosis of tinnitus.  Pure tone thresholds, in  decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        10
        5
        10
        10
        5
LEFT
        15
        5
        5
        5
        10
 
Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  The Veteran was diagnosed with clinically normal hearing bilaterally.  The examiner opined that it was less likely than not that the Veteran's tinnitus was related to military noise exposure because there was no documentation of such in service and there is no diagnosis of hearing loss.

Early Effective Date

The Veteran filed his initial claim for service connection for PTSD in January 2007.  He was notified of the April 2007 denial of service connection for PTSD by a letter dated April 17, 2007.  On April 17, 2008, which was the date the 1-year appeal expired, the April 2007 rating decision was finalized, as the Veteran did not an submit any indication of an intent to initiate an appeal or any additional evidence for consideration.  38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Upon review, the Veteran's VA outpatient treatment records reveal two instances in which the Veteran was noted to be treated for PTSD prior to his March 2010 claim.  In January 2010, the Veteran was seen for complaints of anxiousness, being "wound up," stating that he knew he needed to relax, but could not, that he was "mounted Infantry" in Iraq, and that he had a child that died at the age of 6 months with unresolved grief.  The Veteran was assessed with PTSD and depression and advised to decrease alcohol intake.  He was set up for a mental health consult.  In March 2010, the Veteran was provided with a mental health consult.  He complained of depression and anxiety.  The examiner noted the presence of PTSD symptoms and that the Veteran related such to a combat tour in Iraq from January 2004 to February 2005.  The Veteran was diagnosed with PTSD and given a global assessment of functioning (GAF) score of 60.

On March 18, 2010, the Veteran filed a claim to reopen the previously denied claim for PTSD.  No other earlier formal or informal claim for service connection was filed.  There is no indication that the Veteran has asserted a CUE with regard to the final April 2007 rating decision

In a March 2011 rating decision, the RO granted service connection for PTSD with alcohol dependence and assigned a 30 percent evaluation, effective March 18, 2010.  The Veteran's service-connected PTSD with alcohol dependence was subsequently increased to a 50 percent evaluation, effective March 18, 2010 in an April 2012 rating action.

The Veteran now contends that his effective date for the grant of service connection for PTSD with alcohol dependence should be earlier than March 18, 2010.



Neck Condition, Right Knee Condition, and Left Knee Condition

The Veteran has asserted that he has a neck condition, right knee condition, and left knee condition that are related to military service.

A review of the Veteran's service treatment records reveal that he was seen for complaints of right knee pain in service and diagnosed with chondromalacia.  There is no discussion of any complaints or diagnoses related to the left knee or the neck.

A review of the Veteran's VA outpatient treatment records was absent for any discussion of any complaints or diagnoses relating to a neck condition, right knee condition, and left knee condition.

Analysis

Tinnitus

The evidence at the time of the adjudication of the Veteran's claims for in the April 2007 rating decision consisted of service treatment records, service personnel records, and the Veteran's statements.  The April 2007 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service and there was no medical evidence showing any current diagnoses.

Since the April 2007 was finalized in April 2008, an October 2010 VA audiological examination has been added to the record, revealing a current diagnosis of tinnitus as well as a concession of exposure to acoustic trauma.  This evidence is new because it has not been previously considered.  It is also material because it addresses the issues, current disability and in-service incurrence, that were previously unknown at the time of the April 2007 rating decision.  As the VA examination showed the presence of a diagnosed condition of tinnitus and the Veteran has contended that his complaints of tinnitus began in service and have continued to present, presumably, this evidence at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  In short, the finding of new and material evidence is supported and it also triggers VA's duty to assist by providing an adequate medical opinion, as shall be discussed in further detail in the Remand section below.  As new and material evidence has been received, the claim is reopened.  The Veteran's appeal to this extent is allowed.

Bilateral Hearing Loss

The evidence at the time of the adjudication of the Veteran's claim for bilateral hearing loss in the April 2007 rating decision consisted of service treatment records, service personnel records, and the Veteran's statements.  The April 2007 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service, and there was no medical evidence showing any current diagnoses.

Since the April 2007 rating decision was finalized in April 2008, the Veteran, in essence, maintains that he has a current hearing loss disability that can be attributed to in-service noise exposure.  Implicit in this contention is that the Veteran claims to have a bilateral hearing loss disability, which he now believes can be can be shown by audiometric testing, especially given that his in-service noise exposure has been conceded.  This evidence is new because it indicates the Veteran's willingness to undergo audiometric testing, which was not previously before agency decision makers, and which is necessary to show the existence a current hearing loss disability within VA standards.  As it pertains to the possible existence of a current hearing loss disability, it relates to the issue upon which the April 2007 disallowance was based.  Presumed credible, this evidence, in light of the all of the evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 110.  Therefore, in the Board's judgment, this recently submitted evidence warrants a reopening taking into consideration all of the evidence, both old and new, and the Veteran is entitled to have claim of service connection for bilateral hearing loss re-adjudicated on the basis of all of the evidence of record.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board recognizes that the Veteran's claim was reopened and decided by the RO on a de novo basis, which is the same approached used by the Board.  Given that the RO addressed the Veteran's claim under that basis of adjudication, and in light of the Board's decision to reopen the Veteran's claim on the basis of the submission of new and material evidence, the Board is of the opinion that the Veteran will not be prejudiced by its decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Turning to a consideration of this issue on the merits, based upon the evidence of record, to include the provision of an adequate VA audiological examination, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss, so the appeal must be denied.  The evidence does not show that there is a current disability for VA purposes, as there is no medical evidence of record that the Veteran's hearing loss meets the standards in accordance with 38 C.F.R. § 3.385.  This is supported in particular by the October 2010 VA examination audiometric results, which did not show auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater; auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz at 26 decibels or greater; or speech recognition scores using the Maryland CNC Test less than 94 percent.  Id.  No other audiological findings showing that the Veteran's claimed bilateral hearing loss meets the standards of 38 C.F.R. § 3.385 are found in the evidence of record.  Hence, as a current bilateral hearing loss disability within VA standards is not demonstrated by the evidence of record, the claim must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, persuasive evidence supports the claims, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Back condition

The evidence at the time of the adjudication of the Veteran's claims for a back condition in the April 2007 rating decision consisted of service treatment records, service personnel records, and the Veteran's statements.  The April 2007 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service and there was no medical evidence showing any current diagnoses.

Since the April 2007 was finalized in April 2008, the Veteran has submitted copies of VA outpatient treatment records, showing no current diagnosis of a back condition, and repeated his previous assertion in statements.

Accordingly, the newly submitted VA outpatient treatment records and statements do not provide any new competent evidence that would indicate that the Veteran has a current diagnosis of a back condition.  Rather, the evidence is cumulative and redundant, already received and considered by the RO in its final April 2007 rating decision.  Since there is no new competent non-redundant evidence that shows the Veteran has a currently diagnosed disability of a back condition, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim.

Consequently, the Board finds that new and material evidence has not been received since the April 2007 final RO decision and reopening the claim for service connection for a back condition is not warranted.

Early Effective Date

The Veteran, by and through his attorney, contends that he is entitled to an earlier effective date of the award of VA compensation for the service-connected PTSD with alcohol dependence.  VA has established that the effective date for (1) service connection for PTSD with alcohol dependence, and (2) the 50 percent evaluation for this psychiatric disability, is March 18, 2010, the date of receipt of the claim to reopen giving rise to the award.  In this function, the Veteran's present claim necessarily contemplates an earlier effective date for the award of service connection itself, because the effective date for a particular evaluation for a disability can in no event precede the effective date of service connection for that same disability.  See generally Barrera v. Gober, 122 F.3d 1030, 1033 (Fed. Cir. 1997) (Plager, J. concurring) (explaining that a finding of service connection is a predicate for considering the percent of disability or the effective date).

In this case, the Board notes that, after the April 2007 decision and prior to the March 18, 2010, claim to reopen, there is no document indicating intent by the Veteran to reopen his claim for service connection for PTSD.

The Board does find that new VA outpatient treatment records, namely in January 2010 and March 2010, do in fact address the Veteran's PTSD.  The inquiry thus turns upon whether these records warrant application of a 38 C.F.R. § 3.156(b) in accordance with the Court's decision in Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (finding that 38 C.F.R. § 3.156(b) requires VA to evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim).  The Board, however, finds that, in this case, 38 C.F.R. § 3.156(b) does not apply, because these records do not fall within the one-year period prior to expiration of the appeal in April 2008, as that regulation requires that such records be submitted before the initial decision, upon which the claim to reopen is based, has been finalized.  In this case, that initial decision was the April 2007 decision which was finalized in April 2008.  Therefore, the VA outpatient records dated and submitted nearly two years after the appeal period had expired in April 2008, are not sufficient to negate the finality of the April 2007 decision.

Additionally, an inquiry of whether 38 C.F.R. § 3.157(b) is applicable to the case at hand due to the submission of VA medical records showing PTSD prior to the claim to reopen.  Again, the Board finds that this provision is also not applicable in this case.  This is so because, 38 C.F.R. § 3.157(b) does not apply to claims to reopen that were disallowed on bases other than being compensable.  While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  Additionally, the Court recently held that 38 C.F.R. § 3.157(b) is ambiguous, and deference to the Secretary's interpretation of this regulation is warranted.  See Pacheco v. Gibson, 27 Vet.App. 21 (2014).  Under the Secretary's interpretation of subsection (b), a previous allowance of pension can result in an earlier effective date for claims for increased benefits, but not for claims to reopen, which require a previous disallowance for the service-connected disability not being compensable in degree.  Id.  Specific to this case, the January 2010 and March 2010 VA outpatient treatment records cannot serve as a claim to reopen the Veteran's service connection claim for PTSD, because his claim was not previously disallowed for being not compensable in degree.  Id.  Hence, under 38 C.F.R. § 3.157(b), an earlier effective date for the award of service connection for PTSD is not warranted in this case.

VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Here, while the claims file contains VA treatment records from the VA Medical Center dated prior to March 18, 2010, merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, these VA records cannot constitute an earlier, pending claim for service connection.

Next, the inquiry turns upon whether 38 C.F.R. § 3.156(c) is applicable in this case.  The provisions of 38 C.F.R. § 3.156(c) (1) however, state, in part, that "notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim..."  In addition, 38 C.F.R. § 3.156(c)(2) states, in part, "paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center [JSRRC], or from any other source."

In this context, the Board notes that the Veteran was granted service connection for PTSD under the recent liberalizing law, and based on service department information contained in his DD Form 214.  Effective July 13, 2010, VA amended its rules for adjudicating disability compensation claims for PTSD, in 38 CFR § 3.304(f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010).  More specifically, this new version of 38 CFR § 3.304(f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  This regulatory revision now requires that the following be demonstrated to establish service connection for PTSD: 1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010).

The provisions of the amendment apply to applications for service connection for PTSD that: 1) are received by VA on or after July 13, 2010; 2) were received by VA before July 13, 2010, but have not been decided by a VA regional office as of July 13, 2010; 3) are appealed to the Board on or after July 13, 2010; 4) were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010; or 5) are pending before VA on or after July 13, 2010 because the Court vacated a Board decision on an application and remanded it for reajudication.  Id. 

Here, the Veteran's claim was received prior to July 13, 2010 and had not been decided by a VA regional office at that time.  As such, the Veteran was afforded an effective date of March 2010, despite being prior to the effective date of the liberalizing law in accordance with the applicability section discussed above.

However, the amendment would not be applicable to the Veteran's January 2007 claim, upon which the final April 2007 rating decision was based.  This is because, although that claim had been initiated prior to the July 13, 2010 amendment, it had also already been decided and finalized prior to that date.  Therefore, there would be no applicability of the amendment prior the Veteran's March 2010 claim and, as such, no entitlement to an earlier effective date on that basis.

Last, while the finality of the April 2007 rating decision could be vitiated by a finding of CUE in that decision (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates), no such claim has been raised here.  A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  As shown above, the arguments of the Veteran do not actually allege CUE, much less, reflect the type of specificity need to sufficiently raise such a claim.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the grant of service connection for PTSD with alcohol dependence, earlier than March 18, 2010, is assignable, the claim for an earlier effective date for the grant of service connection must be denied.

Neck Condition, Right Knee Condition, and Left Knee Condition

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claims of entitlement to service connection for a neck condition, right knee condition, and left knee condition, so the appeal must be denied.  The evidence does not show that there is a current disability for any of these conditions, as both service treatment records and VA outpatient treatment records are absent for a discussion of any complaints or diagnoses.  As such, neither the issue of an in-service event nor nexus becomes material.  Shedden, 381 F.3d at 1167; see Caluza, 1 Vet. App. at 506; 38 C.F.R. § 3.303.  Hence service connection is denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, persuasive evidence supports the claims, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

The petition to reopen a claim for entitlement to service connection for a back condition is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a neck condition is denied.

Entitlement to service connection for a right knee condition is denied.

Entitlement to service connection for a left knee condition is denied.

Entitlement to an effective date prior to March 18, 2010, for an award of service connection for PTSD with alcohol dependence is denied.


REMAND

Tinnitus

Having reopened the Veteran's claim for entitlement to service connection for tinnitus, VA has a duty to assist the Veteran in the development of the claim by obtaining an addendum opinion to the October 2010 VA examination.

Here, a VA audiological examination was provided on October 2010.  The examination revealed that the Veteran had a current diagnosis of tinnitus.  The examiner opined that it was less likely than not that the Veteran's tinnitus was related to military noise exposure because there was no documentation of such in service and there is no diagnosis of hearing loss.  No further rationale was provided and there was no discussion in the opinion relating to the Veteran's lay assertions that he was exposed to loud engines, explosions, gunfire, and high winds, with initial onset of symptoms in 2005 after riding in the hatch of a Humvee.

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Although the examiner provided the lack of STRs showing complaints of tinnitus and lack of a showing of hearing loss as reasons for his opinion, the Board finds that these are insufficient, as the lack of documented treatment seemed to form the whole basis and there was no indication that the Veteran's lay statements were fully considered.  The absence of documented treatment is service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  A VA examination is inadequate where a VA examiner ignores the veteran's lay statements of an injury/event during service unless the Board expressly finds that no such injury/event occurred.  Dalton v. Nicholson, 23 Vet. App. 23, 37 (2007).  Here, the Board finds that it is very likely that the Veteran experienced the noise exposure he described due to his verified MOS as a mechanic.

In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of the disorders, in addition to his statements regarding the continuity of symptomatology.  See Dalton, 23 Vet. App. at 27 (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relief on the absence of evidence in the service treatment records to provide a negative opinion).  VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.

GERD

Remand is also necessary to obtain an addendum opinion to the October 2011 VA examination. 

Here the Veteran was provided with a VA examination in October 2011.  At this examination, the examiner, upon interview, review of the claims file, and objective testing, diagnosed the Veteran with GERD.  The examiner opined that the Veteran's GERD was less likely than not caused by or incurred in military service.  In support, the examiner provided that, based upon accepted medical literature and findings in the Veteran's case, his weight was the most likely cause.  He additionally noted that there was no accepted scientific literature of which he was aware denoting a causal relationship between PTSD and GERD.  The examiner did not discuss any possible effects that the Veteran's medication for his PTSD may have had on his GERD.

Since that examination, the Veteran has reiterated his contention that his PTSD has caused his GERD and that medication taken to treat PTSD may be the cause.  The Veteran has submitted peer-reviewed medical literature, to include a VA position paper on the interrelationship of PTSD and GERD, also discussing possible interplay by way of medication.

As such, the Board finds that the October 2011 VA examination opinion does not adequately take into consideration the Veteran's contentions regarding service connection, to particularly include the interplay of his PTSD medication with GERD.  Accordingly, the October 2011 VA examiner must provide an addendum opinion discussing such interplay.  Additionally, as the Veteran has submitted medical literature, to include from VA itself, on the issue of interrelationship between PTSD and GERD, and in light of the VA examiner's assertion that there was no accepted medical literature on such relationship, a full consideration and discussion of such must be provided.

PTSD with Alcohol Dependence

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Here the Veteran was provided with a VA examination in November 2010.  At that time, the examiner found that the Veteran's overall condition was moderate.  Although anxiety was noted, there was no designation of severity.  There was no finding of depression.

Since the VA examination, VA outpatient treatment records in March 2011 and May 2011 reveal that the Veteran's condition now includes symptoms of depression and severe anxiety.

Although the November 2010 VA examination was adequate at its respective time, its contrast with the newer findings of treatment for depression and severe anxiety as well as the Veteran's subsequent contentions of a worsening condition must be reconciled.   VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2013).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  Here, it is also noted that the Veteran's last examination is nearly four years old.  As such, the Veteran should be afforded a new VA examination in order to ascertain the current level of severity of his service-connected PTSD with alcohol dependence.

TDIU

As to the issue of entitlement to a TDIU, the claim being remanded herein, PTSD with alcohol abuse, is inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issue of an increased disability rating for the service-connected PTSD with alcohol abuse must be addressed by the agency of original jurisdiction before the Board renders a decision on the TDIU claim, as the Veteran's current evaluations do not meet the schedular requirements.  Following the above development, the Board finds that it would be of great assistance to supplement the record by ordering a medical examination so as to determine whether the Veteran's service-connected disabilities, considered either alone or together, render him unable to secure or follow a substantially gainful occupation.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, return the Veteran's claims file to the October 2010 audiological VA examiner (and if that original examiner is no longer available, then send the claims file to another examiner of similar background and experience) to provide an addendum opinion. 


The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. All required testing must be performed. A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and a supporting rationale provided for that opinion.

In particular, the VA examiner must take the Veteran's lay assertions, that he was exposed to loud engines, explosions, gunfire, and high winds, with initial onset of symptoms in 2005 after riding in the hatch of a Humvee, into account and discuss accordingly.

3. Additionally, return the Veteran's claims file to the October 2011 VA examiner (and if that original examiner is no longer available, then send the claims file to another examiner of similar background and experience) to provide an addendum opinion. 

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review. All required testing must be performed. A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and a supporting rationale provided for that opinion.

In particular, the VA examiner must consider the submitted medical literature indicating a potential for a relationship between PTSD and GERD.  Additionally, the VA examiner must discuss any potential interplay between the Veteran's GERD and any medication that he takes or has taken for the treatment of his PTSD.

4. Additionally, schedule the Veteran for a VA examination by a qualified examiner to provide a current assessment of the severity of the Veteran's PTSD with alcohol dependence. 

The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. All required testing must be performed. 

5. Thereafter, the RO/AMC shall schedule the Veteran for an appropriate VA examination to determine whether his service-connected disabilities, either alone or together, render him unable to secure or follow a substantially gainful occupation. The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination, and the examiner should indicate that the claims file was reviewed. All tests deemed necessary by the examiner must be performed, and all findings set forth in detail. 

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, considered either alone or together, to specifically include the medications required to treat each, render him unable to secure or follow a substantially gainful occupation.

The examiner must consider the Veteran's work history, level of education, and service-connected disabilities, but not his age or any non-service-connected disability. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

 If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. The examiner must provide a complete rationale for each opinion given. 

6. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 , 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

8. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, an SSOC must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


